UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53595 SUNWIN STEVIA INTERNATIONAL, INC. (Exact name of registrant as specified in charter) NEVADA 56-2416925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 SHENGWANG AVE., QUFU, SHANDONG, CHINA (Address of principal executive offices) (Zip Code) (86) 537-4424999 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has been submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. Indicate the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: As of September 12, 2014 there were 173,882,803 shares of the registrant's common stock issued and outstanding. SUNWIN STEVIA INTERNATIONAL, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDEDJULY 31, 2014 INDEX Page PART I-FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II-OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6.Exhibits 24 i Cautionary Note Regarding Forward-Looking Information and Factors That May Affect Future Results This report contains forward-looking statements. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This report and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under Item 1A – "Risk Factors" in our Annual Report on Form 10-K for the year ended April 30, 2014, as amended, as filed with the Securities and Exchange Commission: - Dependence on related party revenues; - Dependence upon continued market acceptance of our stevioside products, maintaining Generally Recognized as Safe status in the United States and obtaining approval in other countries in the world that currently do not permit use of steviosides in food products; - Competition and low barriers to entry to the market in which we sell our products; - Our dependence on the services of our president; - Our inability to control the cost of our raw materials; - The limitation on our ability to receive and use our cash flows effectively as a result of restrictions on currency exchange in the PRC; - Our operations are subject to government regulation. If we fail to comply with the applicable regulations, our ability to operate in future periods could be in jeopardy; - The absence of various corporate governance measures which may reduce stockholders’ protections against interested director transactions, conflicts of interest and other matters; - The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in the PRC; - The impact of economic reform policies in the PRC; - The influence of the Chinese government over the manner in which our Chinese subsidiaries must conduct our business activities; - The impact of any natural disasters and health epidemics in China; - Regulations relating to offshore investment activities by Chinese residents may increase the administrative burden we face and create regulatory uncertainties that may limit or adversely affect our ability to complete a business combination with PRC companies; - The lack of various legal protections in certain agreements to which we are a party and which are material to our operations which are customarily contained in similar contracts prepared in the United States; - Our ability to enforce our rights due to policies regarding the regulation of foreign investments in China; - Difficulties stockholders may face who seek to enforce any judgment obtained in the United States against us, which may limit the remedies otherwise available to our stockholders; - Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences; - Provisions of our articles of incorporation and bylaws may delay or prevent a take-over which may not be in the best interests of our stockholders; - Our dependence on our corporate management services in the preparation of our financial statements and reports we file with the SEC. - Adverse affects on the liquidity of our stock because it currently trades below $5.00 per share, is quoted on the OTC bulletin board, and is considered a “penny stock;” and - The impact on our stock price due to future sales of restricted stock held by existing shareholders. We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. ii INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT We are on a fiscal year ending April 30, as such the year ended April30, 2014 is referred to as “fiscal 2014” and the year ending April30, 2015 is referred to as “fiscal 2015.”Also, the three month period ending July 31, 2014 is our first quarter and is referred to as the “first quarter of fiscal 2015”. Likewise, the three month period ending July 31, 2013 is referred to as the “first quarter of fiscal 2014”. When used in this report, the terms: - “Sunwin”, “we”, “us” and the “Company” refers to Sunwin Stevia International, Inc., a Nevada corporation formerly known as Sunwin Neutraceuticals International, Inc., and our subsidiaries; - “Sunwin Tech” refers to our wholly owned subsidiary Sunwin Tech Group, Inc., a Florida corporation; - “Qufu Natural Green” refers to our wholly owned subsidiary Qufu Natural Green Engineering Co., Ltd., aChinese limited liabilitycompany; - “Sunwin Stevia International” refers to our wholly owned subsidiary Sunwin Stevia International Corp., a Florida corporation, which was converted to Sunwin USA, LLC a Delaware limited liability company in May 2009; - “Sunwin USA” refers to Sunwin USA, LLC, a Delaware limited liability company, a 100% owned subsidiary; - “Qufu Shengwang” refers to Qufu Shengwang Stevia Biology and Science Co., Ltd., aChinese limited liabilitycompany. Qufu Natural Green owns a 100% interest in Qufu Shengwang; and - “Qufu Shengren” refers to Qufu Shengren Pharmaceutical Co., Ltd., a Chinese limited liability company, anda wholly owned subsidiary of Qufu Natural Green. We also use the following terms when referring to certain related and other parties: - “Pharmaceutical Corporation” refers to Shandong Shengwang Pharmaceutical Co., Ltd., aChinese limited liabilitycompany which is controlled by Mr. Laiwang Zhang,President, Chairman and a principal shareholder of our company; - "Qufu Shengwang Import and Export" refers to Qufu Shengwang Import and Export Co., Ltd., aChinese limited liabilitycompany, controlled by Mr. Zhang; - “Shandong Group” refers to Shandong Shengwang Group Co., Ltd., aChinese limited liabilitycompany, which is controlled by Mr. Zhang,and - “WILD Flavors” refers to WILD Flavors, Inc., a Delaware corporation. The information which appears on our website at www.sunwininternational.com is not part of this report. iii PART I - FINANCIAL INFORMATION SUNWIN STEVIA INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 31, April 30, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,142,604 and $1,143,550, respectively Accounts receivable - related party Inventories, net Prepaid expenses and other current assets Total Current Assets Investment in real estate held for resale Property and equipment, net Intangible assets, net Land use rights, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Loan payable Deferred grant income Due to related party Total Current Liabilities Commitments - - STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized; 173,882,803 and 173,882,803 shares issued and outstanding as of July 31, 2014 and April 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 1 - SUNWIN STEVIA INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended July 31, Revenues $ $ Revenues - related party Total revenues Cost of revenues Gross profit Operating expenses: Selling expenses General and administrative expenses Research and development expenses Total operating expenses Loss from operations ) ) Other income (expenses): Other income (expenses) ) Grant income - Interest income Interest expense - related party ) - Interest expense ) ) Total other income (expenses) Loss before income taxes ) ) Income taxes expense - Net loss $ ) $ ) Comprehensive loss: Net loss $ ) $ ) Foreign currency translation adjustment ) Total comprehensive loss $ ) $ ) Net loss per common share: Net loss per share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 2 - SUNWIN STEVIA INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudtied) For the Three Months Ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation expense Amortization of intangible assets Amortization of land use right Realized comprehensive loss - Allowance for doubtful accounts - Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable - related party ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Deferred grant income ) - Taxes payable ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Proceeds from loan receivable - NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances due to related party - Repayment of related party advances ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE ON CASH ) NET INCREASE (DECREASE) IN CASH ) Cash at the beginning of year Cash at the end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash paid for income taxes $ $
